 1
 2
 3
 4
 5
 6
 7
 8               UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA
10
11
12 ANTONIO FERNANDEZ,          )   CV 19-05055-RSWL-SK
                               )
13              Plaintiff,     )
                               )   ORDER TO SHOW CAUSE RE:
14                             )   SUBJECT MATTER
       v.                      )   JURISDICTION
15                             )
                               )
16 TOM PAZIOUROS, and DOES 1   )
   to 10,                      )
17                             )
                               )
18              Defendants.    )
                               )
19                             )
                               )
20                             )
21     Plaintiff Antonio Fernandez (“Plaintiff”) filed his
22 Complaint [1] against Defendant Tom Paziouros
23 (“Defendant”) on June 11, 2019, alleging violations of
24 the Americans with Disabilities Act (“ADA”) and the
25 Unruh Civil Rights Act (“Unruh Act”).
26     In order to “invoke jurisdiction of the federal
27 court, a disabled individual claiming discrimination
28 must satisfy the case or controversy requirement of
                               1
 1 Article III by demonstrating his standing to sue at
 2 each stage of the litigation.”       Chapman v. Pier 1
 3 Imports (U.S.), Inc., 631 F.3d 939, 946 (9th Cir.
 4 2011).   “To qualify for standing, a claimant must
 5 present an injury that is concrete, particularized, and
 6 actual or imminent; fairly traceable to the defendant’s
 7 challenged behavior; and likely to be redressed by a
 8 favorable ruling.”     Davis v. Federal Election Com’n,
 9 554 U.S. 724, 732 (2008) (citing Lujan v. Defenders of
10 Wildlife, 504 U.S. 555, 560-61 (1992)).
11     Here, the real property in question was owned and
12 is currently owned by Adelphia Properties, LLC
13 (“Adelphia Properties”).    Compl. ¶¶ 3, 4.     Plaintiff
14 identifies Defendant as a member/manager of Adelphia
15 Properties.   Id.; see Public Records in Supp. of Pl.’s
16 Appl. for Default J. (“Public Records”), ECF No. 13-7.
17 But instead of bringing this Action against Adelphia
18 Properties, Plaintiff seeks recovery against Defendant
19 in his individual capacity.       Plaintiff has neither
20 shown that his injury is traceable to an action that
21 Defendant took as an individual, nor that the injury
22 will be redressed by a favorable decision against
23 Defendant as an individual.
24     Pursuant to Title III of the ADA, a defendant can
25 only be liable for the discriminatory conduct if, in
26 his individual capacity, he can be considered an owner,
27 operator, or lessor.    42 U.S.C. § 12182(a).     “Operate”
28 in this context is interpreted as “being in a position
                                 2
 1 of authority and having the power and discretion to
 2 perform potentially discriminatory acts.”    Codding v.
 3 Adelphi Univ., 45 F. Supp. 2d 211, 215 (E.D. N.Y.
 4 1999); see Howe v. Hull, 873 F. Supp. 72, 78 (N.D. Ohio
 5 1994) (holding on-call admitting physician “operated”
 6 within the meaning of the ADA because he was in a
 7 position of authority at the hospital, was vice chief
 8 of staff and medical director of special service, and
 9 had authority to admit patients).
10     The fact that Defendant is one of three members of
11 the LLC that owns the property and was a former owner
12 of the property is insufficient to show that
13 Plaintiff’s injury is “fairly traceable” to an action
14 by Defendant, or further, that a decision by this Court
15 against Defendant will provide redress.
16     As such, Plaintiff is HEREBY ORDERED to show, in
17 writing, on or before December 20, 2019, that Plaintiff
18 has standing to bring this Action.
19
20 IT IS SO ORDERED.
21
22 DATED: December 11, 2019        /s/ Ronald S.W. Lew
23                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
24
25
26
27
28
                              3
